Opinion issued February 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00291-CV
____________

THELMA P. WALACE AND ROBERT T. WALLACE, Appellants

V.

BARRINGTON PLACE HOMEOWNERS ASSOCIATION, Appellee



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 103988



MEMORANDUM   OPINION
	On November 14, 2002, we ordered appellant, Robert T. Wallace, to
demonstrate to this Court by December 4, 2002, that he had paid for or made
satisfactory arrangements to pay for the reporter's record or the appeal would be
considered and decided on those issues or points that do not require a reporter's
record, and his brief would be due January 3, 2003.
	On January 9, 2003, we issued an order noting that December 4, 2002 had
passed and that appellant, Robert T. Wallace, had not demonstrated to this Court that
he has paid for or made satisfactory arrangements to pay for the reporter's record.  We
ordered that appellant, Robert T. Wallace, file his brief by January 21, 2003, on those
issues that do not require a reporter's record.
	January 21, 2003 has passed and appellant, Robert T. Wallace, has not filed his
brief as ordered.  Accordingly, we dismiss appellant, Robert T. Wallace's, appeal for
want of prosecution.  See Tex. R. App. P. 38.8(a)(1); 42.3(b),(c)).	
	On October 10, 2002, we dismissed appellant,Thelma P. Wallace's, appeal for
want of prosecution.
	Thus, the appeal is concluded.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Wilson. (1) 
Do not publish. 
1.    The Honorable Davie L. Wilson, retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.